Citation Nr: 0947706	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009) for syncopal episodes (claimed as 
seizures) due to 1999 surgeries at the VA Long Beach 
Healthcare System.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
syncopal episodes (claimed as seizures).

In May 2004, the Veteran testified at a video hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  

When this case was most recently before the Board in July 
2007, it was decided in part and remanded in part.  It is now 
before the Board for further appellate action.

The claims file indicates that the issues of reopening a 
claim for an earlier effective date for the grant of service 
connection and assignment of a 30 percent rating for 
residuals of a left mandible fracture and entitlement to 
individual unemployability based on total disability are 
being referred to the RO appropriate action.  

In August 2008, the Veteran noted that he was having 
difficulty with his eyes and hearing in his left eye.  He 
further indicated that he did not want to file anymore claims 
as this time until his claim for service connection for 
syncopal episodes is resolved.  For these reasons, the Board 
finds that the Veteran is not filing additional claims for 
hearing loss and vision impairment at this time.

The Veteran has filed a claim with the military to correct 
his military records.  VA is required to obtain relevant 
medical records held by a federal agency, including SSA, 
under 38 C.F.R. § 3.159(c)(2).  The Veteran is claiming that 
his current syncopal episodes are related to VA surgeries 
conducted in 1999.  Accordingly, records involving the 
Veteran's application with the military are not "relevant" 
and need not be obtained prior to adjudication of his current 
claim with the VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2007 Board remand required that the Veteran be 
provided notice, in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), of the information and evidence 
required to substantiate a claim under 38 U.S.C.A. 
§ 1151.  The Veteran did not receive notice of the 
information and evidence required to substantiate a claim 
under 38 U.S.C.A. § 1151.  

The United States Court of Appeals for Veteran Claims has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As such, a remand is required in this case.

The claims file includes a Social Security Administration 
(SSA) disability decision letter, dated in September 2002.  
The decision letter indicates that the favorable decision was 
based in part on the Veteran's syncopal episodes.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Although a copy of the SSA 
decision granting Social Security disability benefits is 
included in the claims file, there is no indication that the 
medical documents on which the decision was based have been 
obtained.  As such, the Veteran's SSA records should be 
obtained in connection with his claim.

The Veteran provided a VA Form 21-4142 advising that he 
received treatment for "blackouts" from Aurora Charter 
Oaks, Huntington Memorial Hospital and Riverside Community 
Hospital.  Records from Huntington Memorial Hospital and 
Riverside Community Hospital are already included the 
Veteran's claims file.  Some records from Aurora Charter Oaks 
are included in the claims file, but it is unclear if all 
relevant records from this facility have been obtained.  The 
AMC informed the Veteran that the VA Form 21-4142 that he 
submitted was no longer valid and requested that the Veteran 
submit a revised VA Form 21-4142.  The Veteran did not 
respond.  The Veteran should be asked once again to provide a 
VA Form 21-4142 regarding treatment he received at Aurora 
Charter Oaks.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 
38 C.F.R. § 3.159(b), that includes 
information and evidence required to 
substantiate a claim under 
38 U.S.C.A. § 1151.

2.  The RO/AMC should contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records considered in the 
Veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file.  If these records are not 
available, certification of such should 
be placed in the record.

3.  The RO/AMC should request once again 
that the Veteran complete a VA Form 21-
4142 regarding treatment he received at 
Aurora Charter Oaks for syncopal 
episodes.  This request should be 
documented in the claims file.

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
of the claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Then, if 
indicated, this case should be returned 
to the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


